FILED
                             NOT FOR PUBLICATION                           APR 11 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MUNKHBAYAR PUUREE,                               No. 12-73974

               Petitioner,                       Agency No. A088-120-338

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 7, 2014**

Before:        TASHIMA, GRABER, and IKUTA, Circuit Judges.

       Munkhbayar Puuree, a native and citizen of Mongolia, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the omission from Puuree’s declaration of death threats by his former

employer and a police inspector, and the inconsistencies and omissions regarding

the police threats to Puuree’s father after Puuree departed Mongolia. See id. at

1048 (adverse credibility determination was reasonable under the totality of

circumstances). Puuree’s explanations, including translation errors, do not compel

a contrary result. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). Further,

we reject Puuree’s contention that the agency failed to consider his explanations

for the inconsistencies and omissions. In the absence of credible testimony,

Puuree’s asylum and withholding of removal claims fail. See Farah v. Ashcroft,

348 F.3d 1153, 1156 (9th Cir. 2003).

      Finally, Puuree’s CAT claim also fails because it is based on the same

statements found not credible, and he does not point to any other evidence in the

record to compel the finding that it is more likely than not he would be tortured by




                                          2                                    12-73974
or with the consent or acquiescence of a public official in Mongolia. See id. at

1156-57.

      PETITION FOR REVIEW DENIED.




                                          3                                   12-73974